DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12 and 22-24 are canceled; claims 1-11 and 13-21 are pending.

Response to Arguments
The rejection under 35 USC 101 is herein withdrawn in view of the claim amendment and Applicant’s arguments.
Applicant’s arguments with respect to the claim(s) under 35 USC 102 have been considered but are not persuasive.
Applicant argues, [t]here is no teaching in Xu regarding an active configured grant and refraining from switching from the non-default BWP during a life duration of the configured grant while the configured grant remains active. Accordingly, Xu fails to anticipate claim 1.
In response, Xu discloses [0079] the wireless device receives an uplink grant from the network as part of the procedure, hence teaching the received uplink grant is the configured grant as claimed.  Further, Xu discloses [0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer. That is, while performing the uplink data transfer, the received uplink grant is an active configured grant and that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11, 13-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., US 2020/0245360. 
Claim 1, Xu discloses (fig 6) a method in a User Equipment (UE) for control of Bandwidth Part (BWP) switching, wherein the UE communicates with a network device 
establishing a wireless communication link between the UE and the network device for the transfer of data (fig 6, [0070] In 602, the wireless device may attach to a wideband cell provided by a cellular network); 
determining that the UE has an active configured grant in a non-default BWP (fig 6, [0074] in 608, initiate a procedure to perform an uplink data transfer on the non-default BWP, [0079] the wireless device may perform the uplink data transfer (e.g., via the non-default BWP) using the provided uplink grant), 
wherein the configured grant is an uplink grant to the UE ([0079] the wireless device receives an uplink grant from the network as part of the procedure) or a downlink assignment from the network device ([0080] if downlink control information (e.g., scheduling the requested uplink data transfer in response to the procedure to perform the uplink data transfer, or possibly scheduling another data transfer) is received by the wireless device); and 
refraining from switching from the non-default BWP to a default BWP during a life duration of the configured grant while the configured grant remains active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer).  
Claim 2, Xu discloses the method of claim 1, wherein said refraining comprises starting or restarting a BWP inactivity timer with a timer value that can cause the BWP 
Claim 4, Xu discloses the method of claim 2, wherein the time value is derived from the life duration of the configured grant plus a predetermined offset ([0076] activation of the non-default BWP may extend after expiration of the BWP activation timer under certain defined exceptional circumstances, such as if a procedure to perform an uplink data transfer is in progress at that time).  
Claim 5, Xu discloses the method of claim 1, wherein said refraining comprises disabling a BWP inactivity timer while the configured grant is active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer).  
Claim 6, Xu discloses the method of claim 1, wherein said refraining comprises refraining from switching from the non-default BWP to the default BWP in response to expiry of a BWP inactivity timer while the configured grant is active ([0076] activation of the non-default BWP may extend after expiration of the BWP activation timer under certain defined exceptional circumstances, such as if a procedure to perform an uplink data transfer is in progress at that time).  

Claim 8, Xu discloses the method of claim 1, wherein said determining further comprises:  
3/7determining that there is a Physical Uplink Shared Channel (PUSCH) or Physical Downlink Shared Channel (PDSCH) transmission ([0085] it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH); and 
wherein said refraining comprises restarting a BWP inactivity timer ([0085] it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH).  
Claim 9, Xu discloses the method of claim 8, further comprising receiving from a network device a message to restart the BWP inactivity timer each time when there is a PUSCH or PDSCH transmission in accordance with the configured grant ([0085] during the procedure, it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH.  In this case, the wireless device may continue 
Claim 11, see claim 1 for the rejection, Xu discloses (fig 3) a User Equipment (UE) for control of Bandwidth Part (BWP) switching, wherein the UE to communicate with a network device for transfer of data utilizing the BWP switching, comprising: 
a transceiver (fig 3); 
a processor (fig 3) and a memory (fig 3), the memory comprising instructions which, when executed by the processor, cause the UE to perform operations to: 
establish a wireless communication link, via the transceiver, between the UE and the network device for the transfer of data, 
determine that the UE has an active configured grant in a non-default BWP, 
wherein the configured grant is an uplink grant to the UE or a downlink assignment from the network device; and 
refrain from switching from the non-default BWP to a default BWP during a life duration of the configured grant while the configured grant-i remains active.  
Claim 13, Xu discloses a method in a network device for control of Bandwidth Part (BWP) switching, wherein the network device communicates with a User Equipment (UE) for transfer of data utilizing the BWP switching ([0066] techniques may be used for switching between active/activated BWPs), the method comprising: 
establishing a wireless communication link between the network device and the UE for the transfer of data (fig 6, [0070] In 602, the wireless device may attach to a wideband cell provided by a cellular network); 
the UE in a non-default BWP ([0079] a message 4 from the network in response to a message 3 provided from the wireless device in the case of a random access channel procedure).  In such a case, the wireless device may perform the uplink data transfer (e.g., via the non-default BWP) using the provided uplink grant), 
wherein the configured grant is an uplink grant to the UE ([0079] the wireless device receives an uplink grant from the network as part of the procedure) or a downlink assignment from the network device ([0080] if downlink control information (e.g., scheduling the requested uplink data transfer in response to the procedure to perform the uplink data transfer, or possibly scheduling another data transfer) is received by the wireless device); and 
refraining from switching a connection with the UE from the non-default BWP to a default BWP during a life duration of the configured grant while the configured grant-is remains active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer).  
Claim 14, Xu discloses the method of claim 13, wherein said refraining comprises starting or restarting a BWP inactivity timer with a timer value that can cause the BWP inactivity timer not to expire at least before the life duration of the configured grant ends ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the 
Claim 16, see claim 4 for the rejection, Xu discloses the method of claim 14, wherein the time value is derived from the life duration of the configured grant plus a predetermined offset.  
Claim 17, see claim 5 for the rejection, Xu discloses the method of claim 13, wherein said refraining comprises disabling a BWP inactivity timer while the configured grant is active.  
Claim 18, see claim 6 for the rejection, Xu discloses the method of claim 13, wherein said refraining comprises refraining from switching the connection with the UE from the non-default BWP to the default BWP in response to expiry of a BWP inactivity timer while the configured grant is active.  
Claim 19, Xu discloses the method of claim 13, further comprising restarting, when the configured grant is deactivated, a BWP inactivity timer with a timer value that can cause the switching of the connection with the user equipment from the non-default BWP to the default BWP ([0070] The BWP activation timer length may be the specified length of a timer that is initiated upon activation (and which may potentially be reset to extend activation under certain conditions) of a non-default BWP, e.g., to provide a way to implicitly deactivate the non-default BWP and/or reactivate the default BWP).  
Claim 20, see claim 8 for the rejection, Xu discloses the method of claim 13, wherein said determining further comprises: 
determining that there is a Physical Uplink Shared Channel (PUSCH) or Physical Downlink Shared Channel (PDSCH) transmission; and 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2020/0245360 in view of Lin, US 2019/0132793 (Prov. Appl. Dated Oct. 31, 2017). 
Claim 3, Xu discloses the method of claim 2, 
but is silent on,
wherein the timer value is set to infinity.  
However, as Lin discloses wherein the timer value is set to infinity ([0379] Alternatively, "the cell cannot be deactivated implicitly" can be achieved by setting a corresponding timer to infinity).  

Claim 15, see claim 3 for the rejection, Xu discloses the method of claim 14, wherein the timer value is set to infinity.  
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2020/0245360 in view of Park et al., US 2015/0049753. 
Claim 10, Xu discloses the method of claim 9, 
but is silent on,
wherein the message is received via Radio Resource Control (RRC) signaling.  
However, as Park discloses wherein the message is received via Radio Resource Control (RRC) signaling ([0076] the time alignment timer (TAT) is started when a UE receives a TAC (time advance command) from a base station.  The TAT value is transmitted to the UE through a RRC (Radio Resource Control) signal such as system information (SI) or a radio bearer reconfiguration.  Also, if a UE receives a new TAC from a base station during an operation of the TAT, the TAT is restarted).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Park invention to include the claimed limitation(s) so as to prevent interruption of the current activity by using RRC signaling message to command the UE to restart the timer.

but is silent on,
wherein the message is transmitted via Radio Resource Control (RRC) signaling.  
However, as Park discloses wherein the message is transmitted via Radio Resource Control (RRC) signaling ([0076] the time alignment timer (TAT) is started when a UE receives a TAC (time advance command) from a base station.  The TAT value is transmitted to the UE through a RRC (Radio Resource Control) signal such as system information (SI) or a radio bearer reconfiguration.  Also, if a UE receives a new TAC from a base station during an operation of the TAT, the TAT is restarted).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Park invention to include the claimed limitation(s) so as to prevent interruption of the current activity by using RRC signaling message to command the UE to restart the timer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647